Baldwin, J. delivered the opinion of the Court
—Field, C. J. and Cope, J. concurring.
This case involves the question whether the Act of the Legislature of May 3d, 1852, entitled “An Act to provide for the appointment of a Gauger for the Port of San Francisco,” is constitutional.
The respondent’s counsel contests its constitutionality on several grounds :
1. That it violates the provision which declares that general laws shall have a uniform operation. But the answer is, that this is not a general, but a special statute. We cannot know that any necessity exists for an inspectorship of this sort at any other port or place in the State than San Francisco ; and the provisions of the act are made applicable to that city alone.
2. That the charge given to that act in favor of the Gauger is a tax, and that this tax is not equal and uniform. But we do not regard these charges as a tax in the sense of the Constitution, but as a mere charge or fee to a public officer in the exercise of a police power.
3. Hor is the act unconstitutional as imposing duties on imposts by State authority, or interfering with the Federal Government in its regulation of commerce.
The State has a right to pass inspection laws. (Sec. 10, art. I, of the U. S. Const.) This involves the power of enforcing such laws by adequate provisions for the remuneration of the officers charged with the duty of inspecting goods, etc.
The act in question we think is constitutional; and according to the stipulation, the judgment below is reversed, and judgment will be entered here for the plaintiff.